DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to reducing a layout of an arbitrary quantum circuit, classified in G06N 10/20.
II. Claims 6-9, drawn to a quantum circuit configured to apply an exponent of a multiple qubit Pauli matrix, classified in G06N 10/20.
III. Claims 10-13, drawn to marking qubits as one of a data, interface, or ancilla qubit for a 2D nearest neighbor graph of qubit connectivity; providing an ancilla-path, classified in G06N 10/20.
IV. Claims 14-18, drawn to  quantum circuit configured to (a) provide a multi-target CNOT gate, classified in G06N 10/20.
The inventions are independent or distinct, each from the other because:
Inventions I, and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the quantum circuit could be used on a quantum computer instead of being performed on a classical computer.
Inventions III, and  IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the quantum circuit could be used on/in a quantum computer instead of being performed on a classical computer.


This application contains claims directed to the following patentably distinct species:
Species A1: Figure 8 (claims 1-9)
Species A2: Figure 9 (claims 10-18)
The species are independent or distinct because the first species is directed towards the layout reduction of a quantum circuit while the second  species is provides the an ancilla path from a data qubit to a interface qubit. In addition, these species are not obvious variants of each other based on the current record.

This application contains claims directed to the following patentably distinct species:
Species B1: (claim 18) provide a multi-target CNOT gate using a single-qubit and two-qubit Pauli measurements and single qubit Clifford gates
Species B2: (claim 18) provide a multi-target CNOT gate using a single-qubit, Pauli measurements, single qubit Clifford gates and Controlled-Z 38PMB:iar 3382-100759-02 404631-US-NPFILED VIA EFS ON MAY 31, 2019 gates.
Examiner’s note: the applicant should elect one group from I-IV and one of species A1 or A2. If the applicant elects group IV, then the applicant should also elect either species B1 or B2. (The examiner notes that if the applicant elects groups I or II the applicant should also elect species A1, and if the applicant elects group III or IV the applicant should elect species A2.)
The species are independent or distinct because one species uses a single-qubit and two-qubit Pauli measurements and Clifford gates while the other species uses Pauli measurements, Clifford gates and controlled Z gates. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a.) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources or employing different search queries);
b.) the prior art applicable to one invention would not likely be applicable to another invention;
c.) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, paragraph a.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817